Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed on 08/30/2021.
Claims 1-6 have been allowed.
Claim 1-6 has been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
On page 4 of Applicant’s Remarks, filed on 08/30/2021, Applicant states that “Claims 1-6 have been rejected under 35 U.S.C. § 112 for various formalities. Responsive thereto, Applicant has amended the claims as appropriate to address all concerns raised under § 112 by the Office.” Examiner has corroborated the proposed amendments and, therefore, the Claim Rejections under 35 U.S.C. § 112 has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…when the ceramic glow plug has not been determined to be an aged ceramic glow plug, heating the ceramic glow plug at a first specified power and associating the resistance value thereby obtained with a temperature that is anticipated to be the final temperature when 
Claims 2-6 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Bleil et al. US 2018/0313319 - Method for controlling the temperature of glow plugs of a combustion engine, involves supplying electrical energy according to a profile uniformly predetermined for all the glow plugs of the engine, while determining change in resistance.
Stockle US 2019/0017488 - Method for controlling temperature of ceramic glow plug of internal combustion engine, involves determining final resistance temperature characteristic of glow plug by using measured electrical resistance and resistance gradient.
Gonzalez et al. US 2020/0284691 - Method for recognizing glow plug change or aging of plug, involves determining number of reference values for feeding uniformly predetermined electrical power, and deviation of comparison value that is provided from reference value.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-6 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/RAUL J RIOS RUSSO/Examiner, Art Unit 2867